USCA11 Case: 20-12969    Date Filed: 04/23/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12969
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:05-cr-00479-RLH-1


HARRISON NORRIS, JR.,

                                                           Petitioner-Appellant,

                                  versus


UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 23, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-12969        Date Filed: 04/23/2021    Page: 2 of 4



      Harrison Norris appeals pro se the sua sponte dismissal of his motion to

revisit an earlier judgment. The district court construed Norris’s filing as a second

motion to vacate and denied the motion as successive. 28 U.S.C. §§ 2244(b),

2255(h). We affirm.

      Norris was convicted of 24 crimes, including conspiracy to commit an

offense against the United States, 18 U.S.C. § 371, trafficking with respect to

peonage and forced labor, id. § 1590, sex trafficking, id. § 1591(a), witness

tampering, id. § 1512(b)(3), and obstructing an investigation, id. § 1581(b). We

affirmed Norris’s convictions, but we vacated his sentence and remanded for

resentencing. United States v. Norris, 358 F. App’x 60 (11th Cir. 2009)

(unpublished). On remand, the district court conducted a de novo resentencing and

sentenced Norris to 35 years of imprisonment. United States v. Norris, 453 F.

App’x 861 (11th Cir. 2011) (unpublished).

      Norris moved, without success, to vacate his sentence on the ground that his

trial judge was mentally incompetent and racially biased against him, in violation

of the Due Process Clause of the Fifth Amendment. 28 U.S.C. § 2255. In Norris’s

first appeal, we affirmed the denial of his allegation that his trial judge was

incompetent, but we reversed and remanded for the district court to conduct an

evidentiary hearing on Norris’s allegation of actual bias. Norris v. United States,

820 F.3d 1261 (11th Cir. 2016). On remand, the district court found “no credible


                                           2
          USCA11 Case: 20-12969        Date Filed: 04/23/2021    Page: 3 of 4



evidence” that Norris’s trial judge was “biased against African-Americans in

general or against Mr. Norris in particular,” and it issued a certificate of

appealability for the review of its factual finding. We affirmed the denial of

postconviction relief. Norris v. United States, 709 F. App’x 952 (11th Cir. 2017)

(unpublished).

      Norris moved to revisit the earlier judgment. Norris moved to vacate his

convictions and for release based on the same allegations he raised in his first

postconviction motion concerning his trial judge’s bias.

      The district court sua sponte dismissed Norris’s motion for lack of

jurisdiction. The district court stated that a prisoner could challenge the denial of a

motion to vacate under Federal Rule of Civil Procedure 60(b), but Norris had not

alleged any ground for relief under that rule. Because Norris’s motion attacked his

underlying conviction, the district court construed the motion as a second or

successive motion to vacate for which he had not received permission from this

Court to file. See 28 U.S.C. § 2255(h). Alternatively, the district court ruled that

Norris’s motion was untimely and that it lacked merit.

      Norris has waived any challenge that he could have made to the dismissal of

his motion. Norris does not dispute that he failed to identify a “reason that justifies

relief” that would warrant treating his motion as seeking relief from a judgment.

See Fed. R. Civ. P. 60. Because Norris’s motion attacked the denial of his first


                                           3
          USCA11 Case: 20-12969        Date Filed: 04/23/2021    Page: 4 of 4



motion to vacate on its merits, the district court correctly treated his second filing

as a second or successive motion. See Gonzalez v. Crosby, 545 U.S. 524, 531–32

(2005). Norris also does not dispute that he already had filed one motion to vacate

and failed to obtain permission from this Court to file a successive motion. 28

U.S.C. §§ 2244(b)(3)(A), 2255(h). The district court was required to dismiss

Norris’s motion sua sponte because, “[w]ithout authorization, the district court

lacks jurisdiction to consider a second or successive [motion].” Farris v. United

States, 333 F.3d 1211, 1216 (11th Cir. 2003). Because Norris does not dispute that

his motion is barred as successive, we deem abandoned any challenge that he could

have made to the dismissal of his motion. See Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008).

      We AFFIRM the dismissal of Norris’s second motion to vacate.




                                           4